Citation Nr: 1231284	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-41 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for DeQuervain's tenosynovitis of the right hand and right fourth finger (right hand disability).

2.  Entitlement to an initial compensable evaluation for nephrolithiasis (kidney stones).

3.  Entitlement to an initial compensable evaluation for erectile dysfunction.

4.  Entitlement to an increased amount of special monthly compensation for loss of use of a creative organ

5.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disorder (GERD).

6.  Entitlement to service connection for left hand and thumb musculoskeletal strain.



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969, from May 1979 to December 1985, from January 2002 to April 2006, and from June 2006 to June 2008.  The Veteran also had service in the National Guard.

This matter comes to the Board of Veteran's Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut that in pertinent part granted entitlement to service connection for DeQuervain's tenosynovitis of the right hand and right fourth finger,
 nephrolithiasis, erectile dysfunction, and GERD, each initially evaluated as noncompensable.  The rating decision also granted entitlement to special monthly compensation for loss of use of a creative organ and denied claims of entitlement to service connection for left hand and thumb musculoskeletal strain and left shoulder/arm musculoskeletal strain.  

In May 2009 and again in his October 2009 substantive appeal, the Veteran also appealed the denial of 14 additional service connection claims from the December 2008 rating decision.  The RO issued a statement of the case with respect to these claims dated in April 2010, but the Veteran did not file a substantive appeal.  Those issues are accordingly not on appeal before the Board.  See 38 C.F.R. § 20.200.

In April 2010, the RO granted entitlement to service connection for left shoulder musculoskeletal strain.  Afterwards, the Veteran's claims file was transferred to the RO in St. Petersburg, Florida, which is currently VA's Agency of Original Jurisdiction (AOJ).

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the Veteran's claim based upon all relevant evidence.  


FINDINGS OF FACT

1.  Special monthly compensation for loss of use of a creative organ has been in effect at the rate specified at 38 U.S.C.A. § 114(k) since service connection was established for erectile dysfunction on June 18, 2008.

2.  Left hand and thumb musculoskeletal strain has not been shown to have had its onset in service, within one year of service, nor was such disability otherwise caused or aggravated as a result of active military service. 


CONCLUSIONS OF LAW

1.  There is no legal basis for awarding a greater monetary amount of special monthly compensation solely for loss of use of a creative organ.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2011); 38 C.F.R. § 3.350(a) (2011).

2.  Left hand and thumb musculoskeletal strain was not incurred in or aggravated by the Veteran's active military service, nor is such disability presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in July 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter notified the Veteran of the evidence and information necessary to substantiate his claims and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In addition, the Board notes that, with respect to the Veteran's increased rating claims, the case of Dingess/Hartman v. Nicholson held that "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled." Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  As such, no further VCAA notice is required with respect to the Veteran's claim for higher initial disability ratings.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations in connection with his claims.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claims adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Entitlement to Service Connection

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for left hand and thumb musculoskeletal strain.

The Veteran's service treatment records indicate that the Veteran was seen in April 1980 for his left hand and thumb after a motor vehicle accident.  An x-ray of the thumb was negative.  

Immediately after service, in August 2008, the Veteran was provided with a VA examination in connection with his claim.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner noted that the Veteran had received treatment in service for his left hand and thumb.  The Veteran was noted to be receiving no current treatment for this condition.  Upon examination, there was no pain, weakness, stiffness, swelling, heat, redness, instability, giving way, locking, fatigability, or lack of endurance.  There was no flare-up, no surgery, and no episodes of dislocation or recurrent subluxation.  And there were no reported affects of the condition upon usual occupation and daily activities.  After examination, the Veteran was found to have had left and thumb musculoskeletal strain due to trauma x 1 episode in 1980 that was resolved with no residual functional impairment.  

An additional VA examination dated in November 2009 noted that the Veteran had complaints of with respect to his left hand.  The examiner indicated that the Veteran's claims file had not been reviewed in connection with the examination and report.  The Veteran reported that he injured the left side of his body following a motor cycle accident in 1980 and reported that his left hand had developed the same symptoms as his right hand - that is, weakness and pain at the base of the left thumb with grabbing an object or with any pressure or with trying to pick up and object.  The Veteran stated that these pains were intermittent throughout his service and would bother him once a month for a few days and then resolve.  These symptoms were reported to continue after service.  The Veteran indicated that a local orthopedic doctor had evaluated the wrist in May 2009, but the Veteran was not aware of a diagnosis.  The Veteran was noted to have not had any follow up for the wrist.  In addition, an x-ray of the wrist was noted to be unrevealing.  The Veteran denied hospitalization or surgery to the hand, but did report history of trauma due to the 1980 motor vehicle accident.  There was some decreased strength and dexterity to the hand and the Veteran reported difficulty using the left hand in performing chores.  He stated that he could not really hold anything with weight due to left weakness.  The Veteran was diagnosed with early OA left CMC joint, as likely as not, with mild functional impairment.  No opinion was offered as to whether this condition was related to the 1980 motor vehicle accident.

The Veteran's VA outpatient treatment records indicate bilateral thumb pain in an April 2009 treatment report.  This was noted to be consistent with CMC arthritis.  This was indicated to be a very common location for OA. A private April 2009 treatment report revealed very minimal Finkelstein sign of the bilateral wrists.  Most of the pain appeared to be reproduced with the first CMC grind test and the Veteran had tenderness volarly over the first CMC joint.  Distally the Veteran was neurovascularly intact, with intact extensor and flexor tendons and no significant anatomical snuff box tenderness.  A review of the Veteran's outpatient records did not reveal any opinions regarding whether the Veteran's noted symptoms were related to his service or the 1980 motor vehicle accident.

Based on the foregoing, the Board finds that entitlement to service connection for left hand and thumb musculoskeletal strain is not warranted in this case.  Here, the August 2008 VA examiner, that examined the Veteran and his claims file in connection with the claim, specifically found that the Veteran had one episode of left and thumb musculoskeletal strain due to trauma in 1980, but that this had resolved with no residual functional impairment.  In addition, while the November 2009 VA examiner indicated that the Veteran had early OA left CMC joint with mild functional impairment, this was not indicated to have been related in any way to the 1980 motor vehicle accident.  In addition, the Veteran's VA outpatient treatment records indicate bilateral thumb pain was noted to be consistent with CMC arthritis, which was indicated to be a very common location for OA. There was no indication the arthritis had its onset as a result of military service. 

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  In this case, the Board finds that the opinion of the August 2008 VA examiner, based as it was on an examination of the Veteran and his claims file, should be afforded the most consideration.    

In addition, the Board notes that the Veteran has contended on his own behalf that his claimed disability is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or events that they have observed and are within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (also noting that lay testimony may be competent to identify a particular medical condition).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, while VA must consider lay evidence, it may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010); see also See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring) (the Board should avoid overbroad statements about the competence of laypersons and should carefully distinguish its treatment of lay testimony of symptoms and its analysis of lay competence on issues of diagnosis or causation).   Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis and etiology of the Veteran's claimed left hand and thumb condition is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such disabilities and military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions regarding his left hand and thumb are outweighed by the medical evidence of record, specifically the opinion of the August 2008 VA examiner.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claims, the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Special Monthly Compensation.

Special monthly compensation for loss of use of a creative organ has been in effect at the rate specified at 38 U.S.C.A. § 114(k) since service connection was established for erectile dysfunction on June 18, 2008.  The Veteran's appeal as to the amount assigned for special monthly compensation for loss of use of a creative organ is based solely on erectile dysfunction.  
Diagnostic Code 7522 provides that entitlement to special monthly compensation should be reviewed.  Special monthly compensation under 38 U.S.C.A. § 1114(k) is payable for anatomical loss or loss of use of a creative organ.  38 C.F.R. § 3.350(a). The amount of special monthly compensation for loss of use of a creative organ is a non-variable amount and is set by statute.  38 U.S.C.A. § 1114(k). 

As the rate for special monthly compensation for loss of use of a creative organ is set by statute and is not variable, the facts surrounding the Veteran's loss of use of a creative organ are not determinative to the amount of special monthly compensation for loss of use of a creative organ.  Accordingly, the appeal as to the amount of special monthly compensation assigned must be denied as a matter of law.


ORDER

An increase in the amount of special monthly compensation for loss of use of a creative organ is denied.

Service connection for left hand and thumb musculoskeletal strain is denied.


REMAND

Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this regard, the Board notes that the Veteran's most recent VA examination for his service-connected right hand disability, kidney stones, erectile dysfunction, and GERD is dated in November 2009.  The Board further notes that the findings contained in the November 2009 examination do not appear to be complete, with respect to the disabilities in question.  The Veteran also appears to have been treated for his service-connected disabilities since the examination, but his VA progress notes are over two years old.

Considering the length of time since the examination and the fact that higher schedular evaluations are available, the Board finds that additional examinations are needed in this case.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

Prior to affording the Veteran updated examinations, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disabilities.  Here, the Board notes that the Veteran has been treated at the VA, specifically the West-Haven VA Medical Center.  It is also noted that the Veteran has recently moved to Florida.  Records from the VA dated since April 2010, to include any recent treatment records from the VA in Florida, should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated treatment records from the VA, including records West-Haven VA Medical Center dated since April 2010, and any records of the Veteran's treatment with the VA in Florida.  The Veteran's vocation rehabilitation folder, if any, should also be associated with the claims file.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  The Veteran should be afforded updated VA examinations in order to assess the current nature and severity of his service-connected disabilities.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's disabilities, and should report all signs and symptoms necessary for rating the Veteran's disabilities under the applicable rating criteria.  

With respect to the Veteran's DeQuervain's tenosynovitis, The examiner should conduct complete range of motion studies and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  The examiner should also indicate whether pain affects some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination, and endurance.

If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.

Finally, the examiner should determine whether the condition is productive of degenerative arthritis established by X-ray findings and identify the major joints or group of minor joints affected by any limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

With respect to the Veteran's nephrolithiasis, the examiner should state whether the condition is productive of recurrent stone formation requiring one or more of the following:  diet therapy, drug therapy, and/or invasive or non-invasive procedures more than two times a year.  If not, the examiner should indicate whether the condition is productive of occasional attack of colic, not infected and not requiring catheter drainage, frequent attacks of colic, requiring catheter drainage, or frequent attacks of colic with infection (pyonephrosis), with impaired kidney function.  If severe, the examiner should indicate where the condition is productive of albumin and casts with history of acute nephritis, or hypertension, albumin constant or recurring with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension, constant albuminuria with some edema, or definite decrease in kidney function, or hypertension, persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, or requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria or BUN more than 80mg%, or creatinine more than 8mg%, or markedly decreased function of kidney or other organ systems, especially cardiovascular.  
. 
With respect to the Veteran's GERD, the examiner should provide accurate and fully descriptive assessments of all gastrointestinal symptoms. Specifically, the examiner should indicate the presence, and if so, frequency and severity, of the following symptoms: epigastric distress, dysphagia, pyrosis, regurgitation, vomiting, hematemesis, melena, material weight loss, anemia or other nutritional insufficiency, or pain in the arm, shoulder, or substernal area. The examiner should then indicate whether the symptoms, collectively, are productive of considerable or even severe impairment of health.

 With respect to the Veteran's erectile dysfunction, the examiner should specifically ascertain whether the Veteran has a penis deformity with loss of erectile power. 

With respect to each disability, the examiner should also indicate the effect each disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether the service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

By this remand the Board intimates on opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).




      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
JOHN H. NILON 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


